Title: From Alexander Hamilton to William Short, 26 November 1792
From: Hamilton, Alexander
To: Short, William



Treasury DepartmentPhila. Novr. 26, 1792.
Sir

Since my last of the 5th. instant a triplicate of which is here inclosed I have received yours of the 30th of August last.
I have only time to inform you that I have directed the sum of 1,250.000 florins to be drawn upon our Commissioners in Amsterdam immediately; which will leave a sum in their hands sufficient to face the Interest and other payments falling due up to the 1st. of March next including the debt due to Spain.
This arrangement is made so as not to affect the sum of 1.625.000 florins which pursuant to Mr. Morris’s stipulation with the French Treasury was to be paid in France—because it appears from your letter that it was still possible the payment might be concluded. This possibility will therefore govern until I receive further advice on the subject. But should the payment eventually be stopped, I shall also draw for part, if not the whole, of the sum from hence.
I have the honor to be   very respectfully,   Sir,   Your Obedt. servant

Alexander HamiltonWilliam Short Esquire

